                                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                               ELECTRONICALLY FILED
                                                                            DOC #:
 GREATER NEW YORK MUTUAL
                                                                            DATE FILED: 7/8/2021
 INSURANCE COMPANY,

                           Plaintiff,                           1:20-cv-10072-MKV
                     -against-                                ORDER OF DISMISSAL
 FEDERAL INSURANCE COMPANY,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court has been informed by Magistrate Judge Cave that the parties have reached a

settlement in principle. Accordingly, IT IS HEREBY ORDERED that the above-captioned action

is discontinued without costs to any party and without prejudice to restoring the action to this

Court’s calendar if the parties are unable to memorialize their settlement in an agreement and as

long as the application to restore the action is made by August 9, 2021. If no such application is

made by that date, today’s dismissal of the action is with prejudice. See Muze, Inc. v. Digital On

Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
                                                      ________
                                                             _ _________
                                                             __        ________ ____
                                                                                __ _ ______
                                                                                         ___
                                                                                         __
Date: July 8, 2021                                    MARY YK KAY
                                                                AY VYSKOCIL
                                                                    VYS SKOCI  CIIL
      New York, NY                                    United
                                                           d States District
                                                                     issttrict Judge
                                                             States Di
